Citation Nr: 1451223	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for prothrombine gene mutation with factor V leiden mutation.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran perfected his appeal as to the prothombine gene mutation with factor V leiden mutation by filing a substantive appeal in March 2012.  Although that document limited the appeal to that issue, documentation from the Veteran's representative dated in July 2012 constituted documentation in lieu of a VA Form 9 and the RO certified the issue to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (VA may waive any issue of timeliness in the filing of the Substantive Appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely Substantive Appeal).  In a June 2012 rating decision, the RO increased the evaluation of the Veteran's prothrombine gene mutation with factor V leiden mutation to 40 percent disabling, effective the date VA received his claim.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2012, the Veteran was afforded a Travel Board hearing at the RO.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA examination to address his the severity of his prothrombine gene mutation with factor V leiden mutation in March 2012.  Based upon this VA examination, as well as other evidence of record, the RO effectuated a 40 percent disability evaluation effective the date of claim.  The Veteran testified in August 2012 that he had developed increased skin symptomatology of the prothrombine gene mutation with factor V leiden mutation, which has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of his prothrombine gene mutation with factor V leiden mutation.

The Veteran also claims that he developed tinnitus in service by virtue of his duties, which involved fueling and servicing aircraft and consequential exposure to noise, albeit with the apparent use of hearing protection.  VA obtained 2 examinations in relation to this claim in April and May 2009.  However, neither examination report contains any etiological opinion on the matter.  The RO recognized that the examination report was insufficient and attempted to obtain another examination.  However, the Veteran failed to report for the examination.  As there is no indication of record that the Veteran was properly notified of the examination, another examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the record, particularly any records dated after January 14, 2013.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected prothrombine gene mutation with factor V leiden mutation.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed

Based on a review of the record and examination of the Veteran, the examiners should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that tinnitus is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



